Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Qinghong Xu (Reg#52378) on 12/28/2021.

The application has been amended as follows: 

16. (Currently Amended) A non-transitory computer readable medium, on which computer-executable instructions are stored, wherein, when executed by a processor, the computer-executable instructions implement a person tracking method comprising: 
acquiring N frames in units of time windows; acquiring, in the time windows, tracking paths of a target person according to the N frames; constructing continuous tracking paths by continuous time windows, to obtain the tracking results of the target person wherein, the acquiring, in the time windows, the tracking paths of the target person according to the N frames comprises: performing person association matching, by using a global tracking algorithm, according to the N frames, to obtain the tracking paths of one or more of the target persons, and wherein, the performing the person association matching, by using the global tracking algorithm, according to the N frames comprises: acquiring, according to the N frames, one root node and a plurality of sub-nodes; constructing, according to the root node and the plurality of sub-nodes, a multi-branch decision tree of a target person in a chronological order; adding virtual sub-nodes into the multi-branch decision tree, the virtual sub-nodes being configured to simulate a frame of the target person that is not displayed in the time windows; calculating person association score in the multi-branch decision tree; performing the person association matching according to the person association score.

17. (Currently Amended) The non-transitory computer readable medium according to claim 16, wherein, a value of N is related to response delay.

18. (Currently Amended) The non-transitory computer readable medium according to claim 17, wherein, the value of N is related to the response delay and a number of frames in each second, and N = Ts * Ns, where Ts is the response delay and Ns is the number of frames in each second.

21. (Currently Amended) The non-transitory computer readable medium according to claim [[20]] 16, wherein, the calculating the person association score in the multi-branch decision tree comprises: extracting features by using a person convolutional neural network; calculating the person association score according to a Euclidean distance between the features.



The following is an examiner’s statement of reasons for allowance:  Applicant's arguments, see REMARKS, filed 10/19/2021, have been fully considered and are persuasive.  No prior art has been found to fully teach specifically claimed tracking method.
Applicant’s arguments, see REMARKS, filed 10/19/2021, with respect to amending features of claims 4-5 into independent claims have been fully considered and are persuasive.  No prior art(s) has been found alone or in combination to fully teach current claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 28, 2021